Citation Nr: 0011785	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
rated as 70 percent disabling, for accrued benefits purposes.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The deceased veteran served on active duty from October 1960 
to May 1961.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of San 
Juan, Puerto Rico, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  The veteran filed a claim for increase in December 1994 
based on service-connected schizophrenia and, on VA 
psychiatric examination in June 1995, a GAF score of 50 was 
assigned because of "serious [psychiatric] symptoms."

2.  The veteran died from bronchopneumonia in March 1996 and, 
at that time, he was service-connected for schizophrenia at 
the 70 percent disability level.

3.  The record shows that the veteran had not worked during 
the several years prior to his death and that his primary 
occupation had been heavy equipment operator.  He received 
Social Security disability benefits and, prior to his death, 
VA treatment records and examination reports specify the 
activity of serious liver, esophageal and gastric illnesses.

4.  The veteran's service-connected schizophrenia presented 
serious impairment of social and occupational functioning but 
did preclude him from obtaining and retaining substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 70 
percent for schizophrenia are not met on an accrued basis.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1995); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 9204 (1995).

2.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met on an accrued basis.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1995); 38 C.F.R. 
§§ 3.341, 4.16 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has presented a 
well grounded claim within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) has been fulfilled as there 
is no indication of additional available evidence which would 
be relevant to the appellant's claim.

Review of the evidence of record reflects that the veteran 
served on active duty from October 1960 to May 1961, and died 
in March 1996.  At the time of his death, there was a pending 
claim for an increased rating for schizophrenia, rated as 70 
percent disabling, and for a total rating based on individual 
unemployability due to service-connected disability.  The 
appellant seeks favorable resolution of these claims on an 
accrued benefits basis.  We note that only that evidence in 
the claims file at the date of the veteran's death may be 
considered with respect to claims based on accrued benefits.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000(a) (1999).

The veteran's only service-connected disability at the time 
of his death was schizophrenia.  He had a service-connected 
evaluation of 70 percent in effect since April 1986.  The 
veteran had also been receiving an award from the Social 
Security Administration (SSA).

The appellant contends that the veteran's psychiatric 
disability was totally disabling in both an employment and 
social context.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the regulatory provisions in effect at 
the time of the veteran's March 1996 pending claim provided a 
100 percent disability evaluation for schizophrenia 
manifested by active psychotic manifestation of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
evaluation is provided where there is lesser symptomatology 
such as to produce severe impairment of social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9204 
(1995).

Also, total ratings for compensation may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a) (1995).  However, the provisions 
of paragraph (a) of section 4.16 do not apply where the only 
compensable service-connected disability is a mental 
disorder; under such circumstances, where a mental disorder 
precludes substantially gainful employment, a total 
disability rating must be assigned under the schedular 
criteria for that particular disability.  38 C.F.R. § 4.16(c) 
(1995).

Notwithstanding, "[i]t is the established policy of the 
Department of Veterans Affairs that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled."  38 C.F.R. § 4.16(b).  Where the 
evidence of record shows factors demonstrating an inability 
to secure and follow substantially gainful employment, 
referral to Chief Benefits Director or the Director, 
Compensation and Pension Service, is appropriate.  38 C.F.R. 
§ 4.16(b) (1995).

We note that, in Van Hoose v. Brown, 4 Vet.App. 361 (1993), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) noted that:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran.  See C.F.R. §§4.1, 
4.15 (1992).  The sole fact that a 
claimant is unemployed is not enough.  A 
high rating in itself is recognition that 
the impairment makes it difficult to 
obtain and keep employment.  The question 
is whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Id. at 363.

The evidence of record reflects that the veteran last worked 
in 1972 as a heavy equipment driver and that he had sustained 
several work related accidents, including a head injury 
resulting in unconsciousness.  The veteran reported that he 
had 1 year of high school education prior to entering the 
service.  Post service treatment records reflect that the 
veteran achieved a 12th grade education.  VA treatment records 
reflect receipt of SSA benefits as early as 1977.  VA 
treatment records further reflect several periods of 
hospitalization between the appellant's service discharge and 
his date of death.  His last VA hospitalization for 
schizophrenia was in August 1989.

In December 1991, the veteran filed a claim for increase.  
Thereafter, in December 1991, a VA psychiatric examination 
was conducted.  The veteran was accompanied by his wife to 
the examination, and she reported that he was isolated and 
lacked interest in things.  On mental status examination, the 
veteran was casually dressed, unshaven, and tense.  He was 
suspicious, restless, and somewhat withdrawn with little eye 
contact.  Affect and behavior were appropriate.  Mood was 
depressed.  He was described as explosive.  Associations were 
loose and suicidal ideation was detected.  Self-esteem was 
low.  The possibility of auditory hallucinations was noted.  
He was oriented and sensorium appeared preserved.  
Concentration was diminished and judgment was poor.  The 
veteran seemed strongly dependent on his wife.  Schizophrenia 
was diagnosed.  The veteran was deemed competent.

In an April 1992 rating decision, VARO confirmed and 
continued the 70 percent disability evaluation assigned the 
veteran's schizophrenia disability, and there was no appeal.

In December 1994, the veteran filed a claim for increase 
based on individual unemployability due to service-connected 
disability, schizophrenia.  At this time, the appellant 
reported 2 years of high school education.

Thereafter, VA outpatient treatment records dated January 
1994 to January 1995 were obtained.  These records were 
silent for psychiatric complaints or findings.  These 
records, along with reports of VA general medical and stomach 
examinations dated June 1995, were significant for other 
serious health problems, listed as gastroesophageal varices 
with hemorrhage, chronic alcoholism, hepatitis B with 
cirrhosis, abdominal ascites, gastric ulcer, congestive 
gastropathy, and portal hypertension.  Treatment included 
endoscopy and consideration for shunt surgery.

In June 1995, a VA psychiatric examination was conducted.  It 
was noted that the veteran was last hospitalized in August 
1989, according to the hospital computer file.  By history, 
the veteran took psychiatric medications and reported that he 
had not been able to work over 20 years because of his 
nervous disorder that was getting worse every day.  He also 
reported that his liver condition was worse and that he spent 
all day at home.  He reported that he was never a heavy 
drinker of alcohol.  The examiner noted that the record 
showed that he was a heavy alcohol user.  Objectively, he was 
clean, bearded, and adequately dressed and groomed.  He was 
alert and oriented.  Mood was depressed and affect was 
blunted.  Attention was good, concentration was fair, and 
memory was fair.  Speech was clear and coherent.  There was 
no evidence of hallucinations, or suicidal or homicidal 
ideations.  Insight and judgment were fair, and the veteran 
had good impulse control.  He was deemed competent.  The 
diagnoses were schizophrenia, undifferentiated type with 
depressive features, and alcohol dependence in remission.  A 
Global Assessment of Functioning Scale score of 50 was 
assigned.  (This scale reflects "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) as quoted in Carpenter v. Brown, 8 
Vet. App. 240, 243, 244 (1995).  A GAF of 50 indicates 
"serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or social functioning (e.g., no 
friends, unable to keep a job)."  Ibid.)

Having considered the veteran's description of his symptoms, 
along with the objective medical findings of record, the 
Board is compelled to find that the veteran did not meet the 
schedular criteria for a rating in excess of 70 percent for 
schizophrenia. Although a GAF score of 50 was assigned 
because of "serious symptoms" on VA examination in June 
1995, the objective medical findings from that examination 
did not suggest any psychotic manifestations of schizophrenia 
of "such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability" as 
required for a rating in excess of 70 percent under the 
schedule.  Consequently, the preponderance of the evidence 
was against an increased rating on a schedular basis, 
diagnostic code 9204, and total rating based on 38 C.F.R. 
§ 4.16(c).

With respect to a total rating on the basis of 38 C.F.R. 
§ 4.16(b), the Board similarly finds that referral for the 
consideration of a total rating on an extraschedular basis 
was not warranted.  We note that, although the veteran was 
unemployed, the record does not show this was more recently 
due to service-connected schizophrenia, and the most recent 
VA treatment reports in the file at the time of the veteran's 
death are entirely silent for psychiatric complaints or 
abnormal findings.  These records, along with VA general 
medical and stomach examinations dated June 1995 reflect the 
activity of other serious illnesses that clearly interfered, 
if not entirely precluded, the veteran from obtaining or 
retaining substantially gainful employment.  As such, the 
Board finds that the evidence in the file at the time of the 
veteran's death did not show that he mentally defective as to 
have been incapable of employment.

ORDER

An increased rating for schizophrenia is denied on an accrued 
basis.

A total rating based on individual unemployability is denied 
on an accrued basis.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

